DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/20/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 2/20/2022, wherein: 
Claims 1-8, 10, and 12-22 are currently pending;
Claims 1, 12, and 16 have been amended; 
Claims 9 and 11 have been cancelled; and
Claims 21 and 22 have been newly added. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a thrust component configured to provide vertical and/or horizontal thrust for the carriage - It has been held that the phrase “component for” has been found to invoke 35 USC 112(f) (See MPEP 2181(I)(A)). The phrase “configured to” has also been found to be a linking phrase commensurate with the transition word “for” in a “means for” (See MPEP 2181(I)(B)). The limitation of claim 1 therefore recites a generic placeholder (i.e. component) in combination with a linking phrase (i.e. configured to) followed by functional language (i.e. thrust; provide vertical and/or horizontal thrust), and additionally is not modified by sufficient structure, material, or acts for performing the claimed function. As such, the 3-prong analysis shows that 35 USC 112(f) appears to be invoked. A review of the originally filed disclosure shows the thrust components to be “lift fans, jets, open propellers or any other component capable of generating thrust.” in paragraph [0044]. 
Claim 2:
a lift component configured to provide lift for the carriage - see 3 prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 2. A review of the originally filed disclosure shows “center body wings” in paragraph [0045]; “any wing surfaces” in paragraph [0049].  
Claim 4:
one or more coupling mechanisms configured to engage with the aircraft - It has been held that the phrase “mechanism” has been found to invoke 35 USC 112(f) (See Williamson v. Citrix (Fed.Cir. 2015). See 3-prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 4. A review of the originally filed disclosure shows “a wench assembly” in paragraphs [0006] and [0050]. 
Claim 6:
a coupling member coupled to the line - It has been held that the phrase “member for” has been found to invoke 35 USC 112(f) (See MPEP 2181(I)(A)). See 3-prong analysis above with respect to claim 1 which is applicable in a similar manner to claim 6. A review of the originally filed disclosure shows “a plurality of arms configured to engage with a plurality of grooves of a coupling element coupled to the aircraft.” in paragraph [0007]; “a reel cone” in paragraph [0051].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "The method of claim 1" in the preamble in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 draws dependency from claim 1 which is an apparatus claim directed to “A vertical takeoff and landing system.” The preamble of claim 21 should therefore be amended to recite “The vertical takeoff and landing system of claim 1.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10, 12-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by US 4678141 to Sarrantonio or, in the alternative, under 35 U.S.C. 103 as obvious over US 4678141 to Sarrantonio in view of US 2010/0193626 to Goossen et al.
Re: Claim 1. Sarrantonio teaches a vertical takeoff and landing system (See Abstract, Figs. 1-5), comprising:
a carriage (14, VTOL carrier) having:
a thrust component (28, 30, engines; col. 3, lines 10-14) configured to provide vertical and/or horizontal thrust for the carriage; and
one or more housings (42, cabin mounted along the center of 16 - See Figs. 2, 4, and 5) configured to receive an aircraft in a joined configuration of the carriage and the aircraft (See Figs. 1, 2, and 4), the joined configuration comprising a coupling of the carriage to wings of the aircraft (“coupling” is a noun defined by Merriam-Webster dictionary as “1: the act of bringing or coming together: pairing; 2: a device that serves to connect the ends of adjacent parts or objects.” In the present claim, “coupling” can be interpreted as both a physical connection mechanism as in definition 2 and as the act of joining the structures as in definition 1. Given the broadest reasonable interpretation of the claim limitation, definition 1 is broader and can encompass the joining by a device as in definition 2. As such, “a coupling of the carriage to wings of the aircraft” is interpreted to allow for any connection, indirect or direct, that brings the wings of the aircraft and the carriage together. Looking at Figures 1-2 of Sarrantonio, the wings of the aircraft are joined to the fuselage of the aircraft with the aircraft being coupled to the carriage via probes, 56, and trapeze,54/hookmember 44. The wings of the aircraft are therefore brought together with the carriage through at least intermediate elements. The wings of the aircraft are also “paired” with the wing of the carriage in that they are oriented parallel to one another such that each can contribute to lift of the coupled system); and 
landing gear connected to a housing of the thrust component (“connected to” is interpreted under the broadest reasonable interpretation to include indirect connections by any number of intermediate elements; 20, landing gear formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is connected to the housing of 28 by way of beam, 16).
Alternatively, if the landing gear connected to a housing of the thrust component requires a direct connection between the landing gear and the housing, Sarrantonio does not expressly disclose a direct connection. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) connected directly to the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 2. Sarrantonio teaches the vertical takeoff and landing system of claim 1, further comprising a lift component (16, aerodynamically shaped beam) configured to provide lift for the carriage.
Re: Claim 3. Sarrantonio teaches the vertical takeoff and landing system of claim 1, further comprising a plurality of struts (20, landing gear formed from legs, 22) that serve as landing gear, provide ground clearance for the carriage or both (See Figs. 1-2; col. 2, line 63-col. 3, line 6). Alternatively, replacing the landing gear of Sarrantonio with the landing gear of Goosen et al. as outlined above would provide a plurality of struts (35, Figs. 1-4 of Goosen) that serve as landing gear, provide ground clearance for the carriage, or both.
Re: Claim 4. Sarrantonio teaches the vertical takeoff and landing system of claim 1, wherein the one or more housings include one or more coupling mechanisms (44, hook member; 54, trapeze; 56, latching probes) configured to engage with the aircraft (Fig. 2).
Re: Claim 10. Sarrantonio teaches the vertical takeoff and landing system of claim 1, wherein the one or more housings (42) are configured to receive the aircraft when the aircraft flies into the joined configuration with the carriage (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration; Figs. 2 and 4 show that the housing, 42, is configured with attachment means, 54, 56, for receiving the aircraft in flight).
Re: Claim 12. Sarrantonio teaches a method for providing carriage-based vertical takeoff (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode for a carriage having landing gear in contact with a housing of a thrust component (“in contact with” is interpreted under the broadest reasonable interpretation to include indirect contact through any number of intermediate elements; thrust component - 28, 30, engines; col. 3, lines 10-14; landing gear, 20, formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is in indirect contact with the housing of 28 by way of beam, 16) and an aircraft in a joined configuration (col. 4, lines 12-15); the joined configuration comprising a coupling of the carriage to wings of the aircraft (“coupling” is a noun defined by Merriam-Webster dictionary as “1: the act of bringing or coming together: pairing; 2: a device that serves to connect the ends of adjacent parts or objects.” In the present claim, “coupling” can be interpreted as both a physical connection mechanism as in definition 2 and as the act of joining the structures as in definition 1. Given the broadest reasonable interpretation of the claim limitation, definition 1 is broader and can encompass the joining by a device as in definition 2. As such, “a coupling of the carriage to wings of the aircraft” is interpreted to allow for any connection, indirect or direct, that brings the wings of the aircraft and the carriage together. Looking at Figures 1-2 of Sarrantonio, the wings of the aircraft are joined to the fuselage of the aircraft with the aircraft being coupled to the carriage via probes, 56, and trapeze,54/hookmember 44. The wings of the aircraft are therefore brought together with the carriage through at least intermediate elements. The wings of the aircraft are also “paired” with the wing of the carriage in that they are oriented parallel to one another such that each can contribute to lift of the coupled system);
transitioning the joined configuration to a horizontal flight mode (col. 4, lines 16-18); and
releasing, by the carriage, the aircraft from the joined configuration (col. 4, lines 18-21).
Alternatively, if the landing gear in contact with a housing of the thrust component requires direct contact between the landing gear and the housing, Sarrantonio does not expressly disclose direct contact. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) in direct contact with the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 13. Sarrantonio teaches the method of claim 12, further comprising:
transitioning the carriage to a downward vertical flight mode (col. 4, lines 21-24); and
landing the carriage while in the downward vertical flight mode (col. 4, lines 21-24).
Re: Claim 14. Sarrantonio teaches the method of claim 12, wherein thrust for the upward vertical flight mode is provided by the carriage in the joined configuration (col. 4, lines 12-15).
Re: Claim 16. Sarrantonio teaches a method for providing carriage-based vertical landing (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode by a carriage having landing gear in contact with a housing of a thrust component (“in contact with” is interpreted under the broadest reasonable interpretation to include indirect contact through any number of intermediate elements; thrust component - 28, 30, engines; col. 3, lines 10-14; landing gear, 20, formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is in indirect contact with the housing of 28 by way of beam, 16);
transitioning the carriage to a horizontal flight mode;
receiving, by the carriage, an aircraft in a joined configuration of the carriage and the aircraft while the aircraft and the carriage are in respective horizontal flight modes (carrier is VTOL and transitions to horizontal flight during takeoff and retrieval - col. 4, lines 25-27 states that the carrier is above and behind a forward flying aircraft to be retrieved and in col. 4, lines 29-35 it is recited that the carriage is returned to a VTOL configuration so it is necessarily in a horizontal flight configuration when coupling to the aircraft in flight), the joined configuration comprising a coupling of the carriage to wings of the aircraft (“coupling” is a noun defined by Merriam-Webster dictionary as “1: the act of bringing or coming together: pairing; 2: a device that serves to connect the ends of adjacent parts or objects.” In the present claim, “coupling” can be interpreted as both a physical connection mechanism as in definition 2 and as the act of joining the structures as in definition 1. Given the broadest reasonable interpretation of the claim limitation, definition 1 is broader and can encompass the joining by a device as in definition 2. As such, “a coupling of the carriage to wings of the aircraft” is interpreted to allow for any connection, indirect or direct, that brings the wings of the aircraft and the carriage together. Looking at Figures 1-2 of Sarrantonio, the wings of the aircraft are joined to the fuselage of the aircraft with the aircraft being coupled to the carriage via probes, 56, and trapeze,54/hookmember 44. The wings of the aircraft are therefore brought together with the carriage through at least intermediate elements. The wings of the aircraft are also “paired” with the wing of the carriage in that they are oriented parallel to one another such that each can contribute to lift of the coupled system);
transitioning the joined configuration to a downward vertical flight mode; and
landing the joined configuration while in the downward vertical flight mode (col. 4, lines 30-35 - after coupled, the carrier engines are in VTOL position for landing).
Alternatively, if the landing gear in contact with a housing of the thrust component requires direct contact between the landing gear and the housing, Sarrantonio does not expressly disclose direct contact. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) in direct contact with the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 18. Sarrantonio teaches the method of claim 16, wherein receiving, by the carriage, the aircraft in the joined configuration comprises the aircraft flying into the joined configuration (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration).
Re: Claim 19. Sarrantonio teaches the method of claim 16, wherein thrust for the downward vertical flight mode is provided by the carriage (col. 4, lines 25-35, aircraft engines are retarded to idle after coupling with the carrier prior to VTOL landing with the carrier).
Claims 5-8, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4678141 to Sarrantonio in view of US 4267987 to McDonnell, or alternatively over US 4678141 to Sarrantonio in view of US 2010/0193626 to Goossen et al., in further view of US 4267987 to McDonnell.
Re: Claim 5. Sarrantonio anticipates and/or renders obvious in view of Goosen et al. the vertical takeoff and landing system of claim 4 as outlined above, however, it is not expressly disclosed that the one or more coupling mechanisms comprises a winch assembly.
McDonnell teaches a maneuverable probe assembly for coupling a carriage (15) to a carried aircraft (18) to provide VTOL capabilities to the aircraft. McDonnell teaches that the coupling mechanism comprises a winch assembly (Fig. 10, 88). 
The prior art contained a device which differed from the claimed device by the substitution of some components (the coupling mechanisms of Sarrantonio) with other components (the probe of McDonnell). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the coupling mechanism of McDonnell comprising the winch for the rationale outlined in column 6, lines 4-20, namely, an independently maneuverable probe mechanism that provides a more secure and rigid connection having a plurality of contact points, and that is a less complicated system. 
Re: Claim 6. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 5, wherein McDonnell further teaches that the winch assembly comprises:
a reel (See Fig. 10, drum of 88);
a line coupled to the reel (Fig. 10, cable extending from drum); and
a coupling member coupled to the line (17’/90/91, has jaws, 33, for coupling to receptacles in aircraft).
Re: Claim 7. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the coupling member is configured to engage with the aircraft (col. 4, lines-col. 5, line 6; Figs. 5, 6, and 10).
Re: Claim 8. Sarrantonio in view of McDonnell teach the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the reel of the winch assembly rotates to pull the aircraft into the joined configuration with the carriage (See Fig. 10, column 10, lines 3-43).
Re: Claim 15. Sarrantonio anticipates and/or renders obvious in view of Goosen et al. the method of claim 12 as outlined above, however, it is not expressly disclosed that thrust for the upward vertical flight mode is provided by the carriage and the aircraft in the joined configuration. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
McDonnell teaches the use of a VTOL carrier aircraft (15) coupled to a short takeoff and landing (STOL) aircraft (18) which is incapable of VTOL flight on its own, via a retractable probe (17, probe; See Abstract, Fig. 1). In column 3, lines 10-45, McDonnell teaches that when joined, the short takeoff and landing aircraft can utilize a component of its thrust directed vertically to assist in the takeoff of the combined assembly such that both the carrier and the carried aircraft provide a portion of the vertical thrust during the upward vertical flight mode. It would have been an obvious to one having ordinary skill in the art to operate a vertical thruster of an aircraft intended to be carried by the carrier aircraft capable of providing such vertical thrust in order to offset the weight of the carried aircraft which would increase the vertical flight speed of the combined aircraft or reduce the thrust requirement of the carrier to be capable of offsetting the entire weight of the carried aircraft. As Sarrantonio allows for coupling of the device to any conventional aircraft (McDonnell predates Sarrantonio such that the STOL aircraft would have been “conventional” when Sarrantonio was filed), coupling to a STOL aircraft as taught by McDonnell would have been a simple substitution and one of ordinary skill in the art would have found it obvious to utilize the same improvement technique as taught by McDonnell when using a STOL aircraft in combination with the carrier of Sarrantonio.  
Re: Claim 17. Sarrantonio anticipates and/or renders obvious in view of Goosen et al. the method of claim 16 as outlined above. However, it is not expressly disclosed that, wherein receiving, by the carriage, the aircraft in the joined configuration comprises using a winch to pull the aircraft into the joined configuration.
As outlined above with respect to claims 5, 6, and 8, it would have been obvious to substitute the probe controlled by a winch as taught by McDonnell in place of the connection linkages of Sarrantonio for the rationale outlined by McDonnell.  As outlined in claim 8, the winch is used to pull the aircraft into the joined configuration. As such, during normal and usual operation of the probe of McDonnell, the step of claim 17 would be performed such that the combined structures rendered obvious by Sarrantonio and McDonnell render obvious the same. 
Re: Claim 20. Sarrantonio anticipates and/or renders obvious in view of Goosen et al. the method of claim 16 as outlined above, however, it is not expressly disclosed that thrust for the downward vertical flight mode is provided by the carriage and the aircraft. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
McDonnell teaches the use of a VTOL carrier aircraft coupled to a short takeoff and landing aircraft which is incapable of VTOL flight on its own, via a retractable probe (See Abstract, Fig. 1). In column 3, lines 46-56, McDonnell teaches that when joined, the short takeoff and landing aircraft can utilize a component of its thrust directed vertically to assist in the vertical landing of the combined assembly such that both the carrier and the carried aircraft provide a portion of the vertical thrust during the downward vertical flight mode. It would have been an obvious to one having ordinary skill in the art to operate a vertical thruster of an aircraft intended to be carried by the carrier aircraft capable of providing such vertical thrust in order to offset the weight of the carried aircraft which would decrease the vertical flight speed of the combined aircraft or reduce the thrust requirement of the carrier to be capable of offsetting the entire weight of the carried aircraft. As Sarrantonio allows for coupling of the device to any conventional aircraft (McDonnell predates Sarrantonio such that the STOL aircraft would have been “conventional” when Sarrantonio was filed), coupling to a STOL aircraft as taught by McDonnell would have been a simple substitution and one of ordinary skill in the art would have found it obvious to utilize the same improvement technique as taught by McDonnell when using a STOL aircraft in combination with the carrier of Sarrantonio.  
Claim(s) 1-4, 10, 12-14, 16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as obvious over US 4678141 to Sarrantonio, or in the alternative, as obvious over US 4678141 to Sarrantonio in view of US 2010/0193626 to Goossen et al.
Re: Claim 1. Sarrantonio teaches a vertical takeoff and landing system (See Abstract, Figs. 1-5), comprising:
a carriage (14, VTOL carrier) having:
a thrust component (28, 30, engines; col. 3, lines 10-14) configured to provide vertical and/or horizontal thrust for the carriage; and
one or more housings (42, cabin mounted along the center of 16 - See Figs. 2, 4, and 5) configured to receive an aircraft in a joined configuration of the carriage and the aircraft (See Figs. 1, 2, and 4); and 
landing gear connected to a housing of the thrust component (“connected to” is interpreted under the broadest reasonable interpretation to include indirect connections by any number of intermediate elements; 20, landing gear formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is connected to the housing of 28 by way of beam, 16). 
Arguendo, the phrase “coupling of the carriage to wings of the aircraft” should be interpreted by Merriam-Webster dictionary definition 2 as: “a device that serves to connect the ends of adjacent parts or objects.” and therefore requires a physical and direct coupling between the carriage of the VTOL system and the wings of the aircraft, then Sarrantonio does not appear to expressly disclose that there is a coupling between the carriage and the wings.  As seen in Figures 1, 2, and 4 of Sarrantonio, the carriage is coupled to the aircraft by probes 56 which are taught to be attached to the underside of the cabin of the carriage (col. 3, lines 48-49) and to connect to “an upper surface of the aircraft” (claim 6) via latching probe receptacles, 46, arranged on the upper surface of the aircraft (col. 3, lines 47-49). As seen in Figure 2 specifically, the probes, 56, are attached on either side of the longitudinal axis of the aircraft but it is indeterminable if the probes are connected to the wings or to the fuselage portion of the aircraft since they are only seen in the front perspective of Figure 2 and appear to be hidden in Figure 1 by the wing, 14, of the carriage. Sarrantonio therefore appears to disclose the claimed invention except for “the joined configuration comprising a coupling of the carriage to wings of the aircraft” as opposed to a coupling between an upper surface of the aircraft and the carriage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the latching probe receptacles, 46, of Sarrantonio such that they are on the upper surface of the wings rather than on the upper surface of a fuselage or transition between the fuselage and the wings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art furthermore might be motivate to increase the width of the probes, 56, and attachment points, 46, across the span of the aircraft and carriage seen in Fig. 2 such that it more resembles Examiner’s markup below, wherein the attachment could be along a wing box or wing spar. The increase in the attachment width on each side would increase the lateral stability of the connection between the aircraft and the carriage such that relative motion between the wings of the aircraft and the carriage is lessened and further prevents the possibility of wing tip (38) and thrust component (40) strikes during flight maneuvers. 

    PNG
    media_image1.png
    265
    696
    media_image1.png
    Greyscale

Alternatively, if the landing gear connected to a housing of the thrust component requires a direct connection between the landing gear and the housing, Sarrantonio does not expressly disclose a direct connection. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) connected directly to the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 2. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the vertical takeoff and landing system of claim 1, further comprising a lift component (16, aerodynamically shaped beam) configured to provide lift for the carriage.
Re: Claim 3. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the vertical takeoff and landing system of claim 1, further comprising a plurality of struts (20, landing gear formed from legs, 22) that serve as landing gear, provide ground clearance for the carriage or both (See Figs. 1-2; col. 2, line 63-col. 3, line 6). Alternatively, replacing the landing gear of Sarrantonio with the landing gear of Goosen et al. as outlined above would provide a plurality of struts (35, Figs. 1-4 of Goosen) that serve as landing gear, provide ground clearance for the carriage, or both.
Re: Claim 4. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the vertical takeoff and landing system of claim 1, wherein the one or more housings include one or more coupling mechanisms (44, hook member; 54, trapeze; 56, latching probes) configured to engage with the aircraft (Fig. 2).
Re: Claim 10. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the vertical takeoff and landing system of claim 1, wherein the one or more housings (42) are configured to receive the aircraft when the aircraft flies into the joined configuration with the carriage (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration; Figs. 2 and 4 show that the housing, 42, is configured with attachment means, 54, 56, for receiving the aircraft in flight).
Re: Claim 12. Sarrantonio teaches a method for providing carriage-based vertical takeoff (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode for a carriage having landing gear in contact with a housing of a thrust component (“in contact with” is interpreted under the broadest reasonable interpretation to include indirect contact through any number of intermediate elements; thrust component - 28, 30, engines; col. 3, lines 10-14; landing gear, 20, formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is in indirect contact with the housing of 28 by way of beam, 16) and an aircraft in a joined configuration (col. 4, lines 12-15); 
transitioning the joined configuration to a horizontal flight mode (col. 4, lines 16-18); and
releasing, by the carriage, the aircraft from the joined configuration (col. 4, lines 18-21).
Arguendo, the phrase “coupling of the carriage to wings of the aircraft” should be interpreted by Merriam-Webster dictionary definition 2 as: “a device that serves to connect the ends of adjacent parts or objects.” and therefore requires a physical and direct coupling between the carriage of the VTOL system and the wings of the aircraft, then Sarrantonio does not appear to expressly disclose that there is a coupling between the carriage and the wings.  As seen in Figures 1, 2, and 4 of Sarrantonio, the carriage is coupled to the aircraft by probes 56 which are taught to be attached to the underside of the cabin of the carriage (col. 3, lines 48-49) and to connect to “an upper surface of the aircraft” (claim 6) via latching probe receptacles, 46, arranged on the upper surface of the aircraft (col. 3, lines 47-49). As seen in Figure 2 specifically, the probes, 56, are attached on either side of the longitudinal axis of the aircraft but it is indeterminable if the probes are connected to the wings or to the fuselage portion of the aircraft since they are only seen in the front perspective of Figure 2 and appear to be hidden in Figure 1 by the wing, 14, of the carriage. Sarrantonio therefore appears to disclose the claimed invention except for “the joined configuration comprising a coupling of the carriage to wings of the aircraft” as opposed to a coupling between an upper surface of the aircraft and the carriage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the latching probe receptacles, 46, of Sarrantonio such that they are on the upper surface of the wings rather than on the upper surface of a fuselage or transition between the fuselage and the wings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art furthermore might be motivate to increase the width of the probes, 56, and attachment points, 46, across the span of the aircraft and carriage seen in Fig. 2 such that it more resembles Examiner’s markup above with respect to claim 1. The increase in the attachment width on each side would increase the lateral stability of the connection between the aircraft and the carriage such that relative motion between the wings of the aircraft and the carriage is lessened and further prevents the possibility of wing tip (38) and thrust component (40) strikes during flight maneuvers. 
Alternatively, if the landing gear in contact with a housing of the thrust component requires direct contact between the landing gear and the housing, Sarrantonio does not expressly disclose direct contact. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) in direct contact with the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 13. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the method of claim 12, further comprising:
transitioning the carriage to a downward vertical flight mode (col. 4, lines 21-24); and
landing the carriage while in the downward vertical flight mode (col. 4, lines 21-24).
Re: Claim 14. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the method of claim 12, wherein thrust for the upward vertical flight mode is provided by the carriage in the joined configuration (col. 4, lines 12-15).
Re: Claim 16. Sarrantonio teaches a method for providing carriage-based vertical landing (Col. 4, “OPERATION”), comprising:
initiating an upward vertical flight mode by a carriage having landing gear in contact with a housing of a thrust component (“in contact with” is interpreted under the broadest reasonable interpretation to include indirect contact through any number of intermediate elements; thrust component - 28, 30, engines; col. 3, lines 10-14; landing gear, 20, formed from legs, 22; Figures 1 and 2 of Sarrantonio illustrate that the landing gear is in indirect contact with the housing of 28 by way of beam, 16);
transitioning the carriage to a horizontal flight mode;
receiving, by the carriage, an aircraft in a joined configuration of the carriage and the aircraft while the aircraft and the carriage are in respective horizontal flight modes (carrier is VTOL and transitions to horizontal flight during takeoff and retrieval - col. 4, lines 25-27 states that the carrier is above and behind a forward flying aircraft to be retrieved and in col. 4, lines 29-35 it is recited that the carriage is returned to a VTOL configuration so it is necessarily in a horizontal flight configuration when coupling to the aircraft in flight), 
transitioning the joined configuration to a downward vertical flight mode; and
landing the joined configuration while in the downward vertical flight mode (col. 4, lines 30-35 - after coupled, the carrier engines are in VTOL position for landing).
Arguendo, the phrase “coupling of the carriage to wings of the aircraft” should be interpreted by Merriam-Webster dictionary definition 2 as: “a device that serves to connect the ends of adjacent parts or objects.” and therefore requires a physical and direct coupling between the carriage of the VTOL system and the wings of the aircraft, then Sarrantonio does not appear to expressly disclose that there is a coupling between the carriage and the wings.  As seen in Figures 1, 2, and 4 of Sarrantonio, the carriage is coupled to the aircraft by probes 56 which are taught to be attached to the underside of the cabin of the carriage (col. 3, lines 48-49) and to connect to “an upper surface of the aircraft” (claim 6) via latching probe receptacles, 46, arranged on the upper surface of the aircraft (col. 3, lines 47-49). As seen in Figure 2 specifically, the probes, 56, are attached on either side of the longitudinal axis of the aircraft but it is indeterminable if the probes are connected to the wings or to the fuselage portion of the aircraft since they are only seen in the front perspective of Figure 2 and appear to be hidden in Figure 1 by the wing, 14, of the carriage. Sarrantonio therefore appears to disclose the claimed invention except for “the joined configuration comprising a coupling of the carriage to wings of the aircraft” as opposed to a coupling between an upper surface of the aircraft and the carriage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the latching probe receptacles, 46, of Sarrantonio such that they are on the upper surface of the wings rather than on the upper surface of a fuselage or transition between the fuselage and the wings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art furthermore might be motivate to increase the width of the probes, 56, and attachment points, 46, across the span of the aircraft and carriage seen in Fig. 2 such that it more resembles Examiner’s markup above with respect to claim 1. The increase in the attachment width on each side would increase the lateral stability of the connection between the aircraft and the carriage such that relative motion between the wings of the aircraft and the carriage is lessened and further prevents the possibility of wing tip (38) and thrust component (40) strikes during flight maneuvers. 
Alternatively, if the landing gear in contact with a housing of the thrust component requires direct contact between the landing gear and the housing, Sarrantonio does not expressly disclose direct contact. Goossen et al. teach a comparable vertical takeoff and landing system (See Abstract; Figs. 1-4, 10) comprising a carriage (15) having thrust components (60,65) and one or more housings (70) for receiving another vehicle (20) in a joined configuration. As seen in Figures 1-4, the VTOL system of Goossen et al. comprises landing gear (35) in direct contact with the housing (40) of the thrust components. The prior art contained a device which differed from the claimed device by the substitution of some components (landing gear coupled to a wing) with other components (landing gear coupled to thrust component housings). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the landing gear assembly taught by Sarrantonio with the landing gear of Goossen et al. in order to simplify the construction thereof. Furthermore, during transition to horizontal flight, utilizing the struts of Goossen et al. in combination with the system of Sarrantonio would cause the landing gear to rotate with the thrust components such that the drag of the landing gear would be reduced. 
Re: Claim 18. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the method of claim 16, wherein receiving, by the carriage, the aircraft in the joined configuration comprises the aircraft flying into the joined configuration (col. 4, lines 25-35 state that the aircraft to be captured is in flight during joining such that the aircraft flies into the joined configuration).
Re: Claim 19. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the method of claim 16, wherein thrust for the downward vertical flight mode is provided by the carriage (col. 4, lines 25-35, aircraft engines are retarded to idle after coupling with the carrier prior to VTOL landing with the carrier).
Re: Claim 21. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the vertical takeoff and landing system of claim 1 as outlined above. As outlined above with respect to claim 1, Sarrantonio teaches coupling elements (56, 46) which couple the aircraft upper surface to the carriage. In view of the obvious rearrangement of parts outlined with respect to claim 1 above, relocating 46 to the upper surface of the wings such that 56 couple thereto would provide a coupling that is accomplished via coupling elements coupled to the wings of the aircraft as claimed. 
Re: Claim 22. Sarrantonio and/or Sarrantonio in view of Goossen et al. render obvious the method of claim 12 as outlined above. As outlined above with respect to claim 12, Sarrantonio teaches coupling elements (56, 46) which couple the aircraft upper surface to the carriage. In view of the obvious rearrangement of parts outlined with respect to claim 12 above, relocating 46 to the upper surface of the wings such that 56 couple thereto would provide a coupling that is accomplished via coupling elements coupled to the wings of the aircraft as claimed.
Claims 5-8, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4678141 to Sarrantonio in view of US 4267987 to McDonnell, or alternatively over US 4678141 to Sarrantonio in view of US 2010/0193626 to Goossen et al., in further view of US 4267987 to McDonnell.
Re: Claim 5. Sarrantonio renders obvious by itself and/or renders obvious in view of Goosen et al. the vertical takeoff and landing system of claim 4 as outlined above, however, it is not expressly disclosed that the one or more coupling mechanisms comprises a winch assembly.
McDonnell teaches a maneuverable probe assembly for coupling a carriage (15) to a carried aircraft (18) to provide VTOL capabilities to the aircraft. McDonnell teaches that the coupling mechanism comprises a winch assembly (Fig. 10, 88). 
The prior art contained a device which differed from the claimed device by the substitution of some components (the coupling mechanisms of Sarrantonio) with other components (the probe of McDonnell). The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the coupling mechanism of McDonnell comprising the winch for the rationale outlined in column 6, lines 4-20, namely, an independently maneuverable probe mechanism that provides a more secure and rigid connection having a plurality of contact points, and that is a less complicated system. 
Re: Claim 6. Sarrantonio in view of McDonnell and/or Sarrantonio in view of Goossen et al. in further view of McDonnell render obvious the vertical takeoff and landing system of claim 5, wherein McDonnell further teaches that the winch assembly comprises:
a reel (See Fig. 10, drum of 88);
a line coupled to the reel (Fig. 10, cable extending from drum); and
a coupling member coupled to the line (17’/90/91, has jaws, 33, for coupling to receptacles in aircraft).
Re: Claim 7. Sarrantonio in view of McDonnell and/or Sarrantonio in view of Goossen et al. in further view of McDonnell render obvious the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the coupling member is configured to engage with the aircraft (col. 4, lines-col. 5, line 6; Figs. 5, 6, and 10).
Re: Claim 8. Sarrantonio in view of McDonnell and/or Sarrantonio in view of Goossen et al. in further view of McDonnell render obvious the vertical takeoff and landing system of claim 6, wherein McDonnell further teaches that the reel of the winch assembly rotates to pull the aircraft into the joined configuration with the carriage (See Fig. 10, column 10, lines 3-43).
Re: Claim 15. Sarrantonio renders obvious by itself and/or renders obvious in view of Goosen et al. the method of claim 12 as outlined above, however, it is not expressly disclosed that thrust for the upward vertical flight mode is provided by the carriage and the aircraft in the joined configuration. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
McDonnell teaches the use of a VTOL carrier aircraft (15) coupled to a short takeoff and landing (STOL) aircraft (18) which is incapable of VTOL flight on its own, via a retractable probe (17, probe; See Abstract, Fig. 1). In column 3, lines 10-45, McDonnell teaches that when joined, the short takeoff and landing aircraft can utilize a component of its thrust directed vertically to assist in the takeoff of the combined assembly such that both the carrier and the carried aircraft provide a portion of the vertical thrust during the upward vertical flight mode. It would have been an obvious to one having ordinary skill in the art to operate a vertical thruster of an aircraft intended to be carried by the carrier aircraft capable of providing such vertical thrust in order to offset the weight of the carried aircraft which would increase the vertical flight speed of the combined aircraft or reduce the thrust requirement of the carrier to be capable of offsetting the entire weight of the carried aircraft. As Sarrantonio allows for coupling of the device to any conventional aircraft (McDonnell predates Sarrantonio such that the STOL aircraft would have been “conventional” when Sarrantonio was filed), coupling to a STOL aircraft as taught by McDonnell would have been a simple substitution and one of ordinary skill in the art would have found it obvious to utilize the same improvement technique as taught by McDonnell when using a STOL aircraft in combination with the carrier of Sarrantonio.  
Re: Claim 17. Sarrantonio renders obvious by itself and/or renders obvious in view of Goosen et al. the method of claim 16 as outlined above. However, it is not expressly disclosed that, wherein receiving, by the carriage, the aircraft in the joined configuration comprises using a winch to pull the aircraft into the joined configuration.
As outlined above with respect to claims 5, 6, and 8, it would have been obvious to substitute the probe controlled by a winch as taught by McDonnell in place of the connection linkages of Sarrantonio for the rationale outlined by McDonnell.  As outlined in claim 8, the winch is used to pull the aircraft into the joined configuration. As such, during normal and usual operation of the probe of McDonnell, the step of claim 17 would be performed such that the combined structures rendered obvious by Sarrantonio and McDonnell render obvious the same. 
Re: Claim 20. Sarrantonio renders obvious by itself and/or renders obvious in view of Goosen et al. the method of claim 16 as outlined above, however, it is not expressly disclosed that thrust for the downward vertical flight mode is provided by the carriage and the aircraft. Sarrantonio does not specify the type of aircraft utilized in combination with the carrier and merely states in col. 4, lines 55-60 that it can be a conventional aircraft or one modified to not have low speed flight or takeoff and landing capability. 
McDonnell teaches the use of a VTOL carrier aircraft coupled to a short takeoff and landing aircraft which is incapable of VTOL flight on its own, via a retractable probe (See Abstract, Fig. 1). In column 3, lines 46-56, McDonnell teaches that when joined, the short takeoff and landing aircraft can utilize a component of its thrust directed vertically to assist in the vertical landing of the combined assembly such that both the carrier and the carried aircraft provide a portion of the vertical thrust during the downward vertical flight mode. It would have been an obvious to one having ordinary skill in the art to operate a vertical thruster of an aircraft intended to be carried by the carrier aircraft capable of providing such vertical thrust in order to offset the weight of the carried aircraft which would decrease the vertical flight speed of the combined aircraft or reduce the thrust requirement of the carrier to be capable of offsetting the entire weight of the carried aircraft. As Sarrantonio allows for coupling of the device to any conventional aircraft (McDonnell predates Sarrantonio such that the STOL aircraft would have been “conventional” when Sarrantonio was filed), coupling to a STOL aircraft as taught by McDonnell would have been a simple substitution and one of ordinary skill in the art would have found it obvious to utilize the same improvement technique as taught by McDonnell when using a STOL aircraft in combination with the carrier of Sarrantonio.  
Response to Arguments
Applicant's arguments filed 2/20/2022 have been fully considered but they are not persuasive. 
On page 5 of Applicant’s Remarks, it is alleged that sufficient structure is recited in the claims such that interpretation under 35 USC 112(f) should not be invoked. Applicant is reminded that if they do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In the present case, Applicant has not amended the claims and has failed to present a sufficient showing beyond a mere allegation that there is sufficient structure. As such, the interpretations under 35 USC 112(f) are maintained. 
On pages 5-6 of Applicant’s Remarks, it is alleged that Sarrantonio does not teach the amended limitations. The amended claims have been addressed in the amended and new claim rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647